SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 Or 15 (D) Of The Securities Exchange Act Of 1934 Date of Report (Date of earliest event reported): November 10, 2011 Alaska Pacific Bancshares, Inc. (Exact name of registrant as specified in its charter) Alaska 0-26003 92-0167101 State or other jurisdiction Commission I.R.S. Employer of incorporation File Number Identification No. 2094 Jordan Avenue, Juneau, Alaska (Address of principal executive offices) (Zip Code) Registrant's telephone number (including area code): (907) 789-4844 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfythe filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.133-4(c)) Item 2.02Results of Operations and Financial Condition On November 10, 2011, Alaska Pacific Bancshares, Inc. issued its earnings release for the quarter ended September 30, 2011.A copy of the earnings release is attached hereto as Exhibit99.1, which is incorporated herein by reference. Item 9.01Financial Statements and Exhibits (d)Exhibits The following exhibit is being furnished herewith and this list shall constitute the exhibit index: 99.1Press Release of Alaska Pacific Bancshares, Inc. November 10, 2011. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ALASKA PACIFIC BANCSHARES, INC. DATE: November 10, 2011 By: /s/Julie M. Pierce Julie M. Pierce Senior Vice President and Chief Financial Officer
